Conviction for selling beer to Barney Ablen, he being a minor. The charge of the court was correct in every particular. A special charge was requested by appellant, to the effect, that the proof must show that the sale was made on some particular day, week, or month; that it would not suffice to prove that it was made within two years. This was properly refused. The proof shows that the sale was within two years, within limitation. In motion for new trial, complaint is made because of the reception of certain testimony, and because the court did not exclude certain testimony. These matters must be reserved by bill of exceptions, unless objections to evidence are reserved in the statement of facts, which was not done. The newly discovered fact, namely, that the minor had neither parent nor guardian, etc., would not avail defendant. The sale must be backed by a written consent of some person authorized to give such permission. The court required the jury to find, that appellant knew when the sale was made that Barney Ablen was a minor. They found against appellant, and we can not disturb their verdict.
The judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 123